TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 25, 2019



                                     NO. 03-19-00068-CR


                                    James Wells, Appellant

                                                v.

                                  The State of Texas, Appellee




        APPEAL FROM THE 167TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES TRIANA AND SMITH
                 AFFIRMED -- OPINION BY JUSTICE SMITH




This is an appeal from the judgment revoking community supervision entered by the trial court.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the trial court’s judgment revoking community supervision. Therefore, the

Court affirms the trial court’s judgment revoking community supervision. Because appellant is

indigent and unable to pay costs, no adjudication of costs is made.